DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 49-56 and 60-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.
Status of the Application
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 46-64
Withdrawn claims: 49-56 and 60-64
Previously cancelled claims: 1-45
Newly cancelled claims: 47, 48, and 57-59
Amended claims: 46
New claims: 65-70
Claims currently under consideration: 46 and 65-70
Currently rejected claims: 46 and 65-70
Allowed claims: None

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46 and 67-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruzewicz et al. (Bruzewicz, S., Malicki, A., Oszmianski, J., Jaroslawska, A., and Jarmoluk, A., “Baicalin, Added as the Only Preservative, Improves the Microbiological Quality of Homemade Mayonnaise,” Pakistan Journal of Nutrition, 5 (1): 30-33 (2006)) as evidenced by Liang et al. (Liang, R., Han, R., Fu, L., Ai., X., Zhang, J., Skibsted, L., “Baicalin in Radical Scavenging and Its Synergistic Effect with β-Carotene in Antilipoxidation,” J. Agric. Food Chem., 2009, 57, 7118-7124).
Regarding claim 46, Bruzewicz et al. discloses a food product comprising baicalin (p. 30, column 2, ¶2). Liang et al. indicates that baicalin comprises polyphenols (p. 7118, column 1, ¶1), such that a food product comprising baicalin will necessarily comprise polyphenols. That Bruzewicz et al. does not characterize the baicalin as being a “browning-inhibiting composition” does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 67, Bruzewicz et al. discloses the compound as being baicalin (p. 30, column 2, ¶2).
As for claim 68, Liang et al. shows that baicalin is a monoglucoside (p. 7119, column 1, Scheme 1. Chemical Structure of Baicalin), such that using a baicalin monoglucoside is effectively disclosed.
As for claim 69, Bruzewicz et al. discloses the amount of baicalin relative to the food product as being in the range of 0.001-10% by mass (specifically, 500µg/g or 0.05%) (p. 30, column 2, ¶2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46, 65-67, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document).
Regarding claim 46, Wang et al. discloses a polyphenol-containing drink product comprising (i.e., green tea) (p. 3, ¶8), wherein the polyphenols function as antioxidants upon consumption (p. 2, ¶3; p. 4, ¶5).
Wang et al. does not disclose the green tea as comprising a browning-inhibiting composition that is from the claimed list.
However, Wang et al. discloses that baicalin is functional as an antioxidant (p. 5, ¶¶2-5) for uses comparable to that of the green tea (Abstract).
It would have been obvious to one having ordinary skill in the art to incorporate baicalin into green tea. MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Wang et al. teaches that green tea contains polyphenols that are used as antioxidants (p. 3, ¶7 – p. 4, ¶3) and that baicalin is also used as an antioxidant (p. 5, ¶2). Adding baicalin to green tea as an antioxidant would thus be obvious, since both compositions are taught as being useful for the same purpose. That Wang et al. does not characterize the baicalin as being a “browning-inhibiting composition” does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 65, Wang et al. discloses the polyphenols as being catechins (p. 3, ¶8).
As for claim 66, Wang et al. discloses the drink product as being a green tea beverage (p. 3, ¶7).
As for claim 67, Wang et al. discloses the compound as being baicalin (p. 5, ¶2).
As for claim 69, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” A skilled practitioner adding baicalin to green tea would readily recognize that suitable amounts would range from some minimal amount above 0 to some relatively small amount that would not 
As for claim 70, Wang et al. discloses the drink product as being a green tea beverage (p. 3, ¶7). As for the amount of the baicalin, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” A skilled practitioner adding baicalin to green tea would readily recognize that suitable amounts would range from some minimal amount above 0 to some relatively small amount that would not undesirably affect other organoleptic properties. The claimed concentration range of 0.001-10% by mass baicalin is thus considered obvious.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document) as evidenced by Liang et al. (Liang, R., Han, R., Fu, L., Ai., X., Zhang, J., Skibsted, L., “Baicalin in Radical Scavenging and Its Synergistic Effect with β-Carotene in Antilipoxidation,” J. Agric. Food Chem., 2009, 57, 7118-7124).
Regarding claim 68, Wang et al. effectively discloses the drink product of claim 46. Liang et al. shows that baicalin is a monoglucoside (p. 7119, column 1, Scheme 1. Chemical Structure of Baicalin), such that using a baicalin monoglucoside is effectively disclosed in Wang et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793